Fourth Court of Appeals
                                San Antonio, Texas
                                     September 2, 2016

                                    No. 04-16-00457-CV

                IN THE INTEREST OF H.H.L., JR., ET AL, CHILDREN,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015PA004200
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 21, 2016.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court